          Case 2:19-cv-00209-JCM-NJK Document 65 Filed 12/05/19 Page 1 of 5



 1 Counsel listed on the following page

 2

 3

 4

 5

 6                            UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEVADA
 7 DEVONTE’ REESE, on his own behalf and on
                                                     Case No. 2:19-cv-00209-JCM-NJK
   behalf of all other similarly situated,
 8
                                    Plaintiff,       STIPULATION FOR BRIEFING
 9 vs.                                               SCHEDULE REGARDING
                                                     DEFENDANT’S OBJECTIONS TO
10 NPSG GLOBAL, LLC, a Foreign Limited-              PLAINTIFF’S AMENDED PROPOSED
   Liability Company; DOES I-X and ROE               OPT-IN NOTICE AND AMENDED
11 CORPORATIONS I-X,                                 PROPOSED CONSENT FORM (ECF NO.
                                Defendants.          64)
12

13

14

15

16

17

18

19

20

21

22

23

24

                                                 1
          Case 2:19-cv-00209-JCM-NJK Document 65 Filed 12/05/19 Page 2 of 5



 1 HKM EMPLOYMENT ATTORNEYS LLP
   JENNY L . FOLEY, Ph. D., ESQ.,
 2 Nevada Bar No. 9017
   E-mail: jfoley@hkm.com
 3 MARTA D. KURSHUMOVA, ESQ.
   Nevada Bar No. 14728
 4 Email: mkurshumova@hkm.com
   1785 East Sahara, Suite 300
   Las Vegas, Nevada 89104
 5 Tel: (702) 625-3893
   Fax: (213) 447-2391
 6
   JASON A. RITTEREISER (admitted pro hac vice)
   E-mail: jrittereiser@hkm.com
 7 RACHEL M. EMENS (admitted pro hac vice)
   Email: remens@hkm.com
 8 HENRY BRUDNEY (admitted pro hac vice)
   Email: hbrudney@hkm.com
 9 600 Stewart Street, Suite 901
   Seattle, WA 98101
10 Tel: (206) 838-2504
   Fax: (206) 260-3055
11
     STUTHEIT KALIN LLC
12
   KYANN KALIN (admitted pro hac vice)
   Email: kyann@stutheitkalin.com
13 1 SW Columbia Street, Suite 1850
   Portland, OR 97204
14 Tel: (971) 285-7578
   Fax: (503) 715-5670
15
   Attorneys for Plaintiff Devonte’ Reese
16

17

18

19

20

21

22

23

24

                                            2
           Case 2:19-cv-00209-JCM-NJK Document 65 Filed 12/05/19 Page 3 of 5



 1                                               STIPULATION

 2          Plaintiff Devonte’ Reese, by and through his counsel of record, and Defendant NPSG

 3 Global, LLC, by and through its counsel of record, hereby submit this stipulation to set a briefing

 4 schedule regarding Defendant’s Objections to Plaintiff’s Amended Proposed Opt-In Notice and

 5 Amended Proposed Consent Form (ECF No. 64).

 6          The Court entered its Order granting Plaintiff’s motion for conditional certification and

 7 approval of Hoffman-Laroche notice on November 14, 2019 (ECF No. 63). The Order included a

 8 deadline that ordered Defendant to file written objections, if any, to Plaintiff’s proposed notice

 9 and opt-in forms on December 3, 2019. Defendant timely filed its objections on December 3,

10 2019 (ECF No. 64). Plaintiff requests an opportunity to respond to Defendant’s objections.

11          After discussion regarding respective schedules around the impending holidays, the

12 parties agreed that it would be appropriate to stipulate a briefing schedule allowing Plaintiff to

13 respond to the objections, and for Defendant to thereafter file a reply. The parties hereby

14 stipulate to a deadline of December 23, 2019 for Plaintiff to file his Response to Defendant’s

15 Objections to Plaintiff’s Amended Proposed Opt-In Notice and Amended Proposed Consent

16 Form. Further, the parties agree that Defendant’s deadline to file its Reply shall be January 9,

17 2020.

18          The parties submit this stipulation and ask that the Court approve their proposed briefing

19 schedule, permitting Plaintiff to file a Response to Defendant’s Objections by December 23,

20 2019, and permitting Defendant to file its Reply by January 9, 2020.

21 //

22
     //
23

24 //

                                                     3
           Case 2:19-cv-00209-JCM-NJK Document 65 Filed 12/05/19 Page 4 of 5



1

2          DATED this 5th day of December, 2019.

3
           Respectfully submitted,
4
     HKM EMPLOYMENT ATTORNEYS LLP                       JACKSON LEWIS P.C.
5
     /s/ Jenny L. Foley                                 /s/ Daniel I. Aquino
6    Jenny L. Foley, Ph.D., Esq., Bar No 9017           Kirsten A. Milton, Bar No. 14401
     Marta D. Kurshumova, Esq., Bar No. 14728           Daniel I. Aquino, Bar No. 12682
7    1785 East Sahara, Suite 300                        300 S. Fourth Street, Suite 900
     Las Vegas, Nevada 89104                            Las Vegas, NV 89101
8
     /s/ Jason A. Rittereiser                           Attorneys for Defendants
9    Jason A. Rittereiser, (pro hac vice)
     Rachel M. Emens, (pro hac vice)
10   Henry Brudney, (pro hac vice)
     600 Stewart Street, Suite 901
11   Seattle, WA 98101
12   STUTHEIT KALIN LLC
     /s/ Kyann Kalin
13   Kyann Kalin, (pro hac vice)
     1 SW Columbia Street, Suite 1850
14   Portland, OR 97204
15   Attorneys for Plaintiff
16

17

18
                            December 6, 2019.
           IT IS SO ORDERED ______________________, 2019.
19

20

21                                          U.S. DISTRICT/MAGISTRATE
                                            UNITED                    JUDGE
                                                     STATES DISTRICT JUDGE

22

23

24

                                                    4
           Case 2:19-cv-00209-JCM-NJK Document 65 Filed 12/05/19 Page 5 of 5



1                                   CERTIFICATE OF SERVICE

2          I, Klarisse Leonor, declare under penalty of perjury under the laws of the United States

3 District Court for the District of Nevada, that I have caused service of a true and correct copy of

4 the foregoing document, to be effected on the following named counsel in the manner identified

5 below:

6          Kirsten A. Milton, State Bar No. 14401
           Daniel I. Aquino, State Bar No. 12682
7          JACKSON LEWIS, P.C.                                      Via Email
           300 S. Fourth Street, Suite 900
           Las Vegas, NV 89101                               _____ Via Messenger
8          Phone:     (702) 921-2460                           X Via U.S. Mail, First Class
           Fax:       (702) 921-2461
9          E-Mail: kristen.milton@jacksonlewis.com             X Via CM/ECF
                      daniel.aquino@jacksonlewis.com
10
           Attorneys for Defendant NPSG Global, LLC
11

12         DATED this 5th day of December, 2019.
13

14                                                      /s/ Klarisse Leonor
                                                        Klarisse Leonor, Legal Assistant
15                                                      HKM EMPLOYMENT ATTORNEYS LLP

16

17

18

19

20

21

22

23

24

                                                    5
